ITEMID: 001-122655
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: MAJCEN v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Aleš Pejchal;Angelika Nußberger;Ann Power-Forde;Ganna Yudkivska;Helena Jäderblom;Mark Villiger
TEXT: The applicant, Mr Drago Majcen, is a Slovenian national, who was born in 1958 and lives in Murska Sobota. He is represented before the Court by Odvetniška Družba Matoz D.O.O., a law firm practising in Koper.
The Slovenian Government (“the Government”) are represented by their Agent, Mrs N. Pintar Gosenca, State Attorney.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant has been serving his sentence in the closed section of Dob Prison from 4 October 2002.
As regards the facilities available to the applicant in the cells and common areas, as well as the health care regime in the prison, the conditions imposed on the applicant regarding activities outside the cells and contact with the outside world in general, see the Court’s decision in the case of Lalić and Others v. Slovenia (dec.), nos. 5711/10, 5719/10, 5754/10, 5803/10, 5956/10, 5958/10, 5987/10, 6091/10, 6647/10 and 6893/10, 27 September 2011.
Between 9 October 2002 and 4 October 2004 the applicant was held in cell no 3, Block 4 which measured 59.25 square metres and held fifteen inmates (3.95 square metres of personal space available to each inmate). Subsequently, he was transferred to a single cell in Block 1, which measured 7.14 square metres. On 7 December 2004 he was, due to his health problems, transferred into one of the smaller shared cells in Block 1 that serve as patients rooms, measuring approximately 32 square metres and accommodating four inmates (approximately 8 square metres of personal space available to each inmate). On 28 September 2007 the applicant was transferred into cell no 7, Block 4 which measured 58.94 square metres and held 15 inmates (3.93 square metres of personal space available to each inmate). On 17 June 2010 he was placed in cell no 37, Block 1 that served as patient room and measured approximately 15.83 square metres and accommodated 3 inmates (5.28 square metres of personal space available to each inmate). On 21 June 2010 the applicant was, upon his request, transferred back to a regular room.
From October 2002 until August 2010 the applicant was on 258 occasions treated for different health problems in the prison clinic. He has inter alia been undergoing a methadone-maintenance treatment and has been treated by the prison psychiatrist. Between 19 July 2008 and 21 July 2008 the applicant was hospitalised in the Novo mesto General Hospital in connection to a problem with appendicitis.
On 29 October 2008 the applicant was diagnosed with hepatitis C. After the infection had been diagnosed, the applicant was referred to an infectologist for the first examination but he initially refused to be examined. He was then examined on 27 March 2009 in the Novo mesto General Hospital by an infectologist who, due to seriousness of the applicant’s condition, referred him to the University Medical Centre in Ljubljana for a second opinion. The applicant refused to undergo the aforementioned examination in the University Medical Centre in Ljubljana. Between 26 March 2010 and 30 March 2010 the applicant was hospitalised in the Novo mesto General Hospital due to the deterioration of his condition. According to the reports drawn up by a prison doctor dated 13 August 2010 and 7 December 2010 the applicant had on several occasions also refused to be examined whereas the applicant’s hepatitis C has been treated according to the medical practice.
For the relevant domestic law and practice, see paragraphs 33-35 and 38-47 of the Court’s judgment in the case of Štrucl and Others v. Slovenia (nos. 5903/10, 6003/10 and 6544/10, 27 September 2011), and paragraphs 34-36 of Mandić and Jović v. Slovenia (nos. 5774/10 and 5985/10, 27 September 2011), Lalić and Others, cited above, as well as Mešić v. Slovenia (no. 5767/10, 22 November 2011).
